IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MICHAEL HOLLEY,                                : No. 8 EM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS                          :
PHILADELPHIA COUNTY,                           :
                                               :
                    Respondent                 :

                                       ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the “Emergency Motion to Preserve Testimony,” treated as a

Petition for Writ of Mandamus, is DENIED.